Case 2:18-cv-00311-JES-UAM Document 113 Filed 05/13/19 Page 1 of 3 PagelD 924

%)
co)
a

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF
FLORIDA

SANDRA K. DRESSLER,
Plaintiff, Case No. 2:18-CV-311-RTM-99CM

-V-

U.S. DEPARTMENT OF EDUCATION;
et al.,

Defendants.
PLAINTIFF’S MOTION FOR STAY OF EXECUTION OF JUDGMENT
PENDING APPEAL
Plaintiff moves for a stay of execution of Order of judgment pursuant to Federal
Rules of Appellate Procedure, Rule 8, to halt the execution of the Order issued by this
Court on April 1, 2019. The stay should be in effect until the disposition of the appeal. This

stay should be issued without bond, as a bond would be a hardship on Plaintiff.

Respectfully submitted this 4  dayof_/ ] ed , 2019.

Aandbia K. Dressler, atl In Pro Per

MOTION FOR STAY OF EXECUTION Page 1 of 2
Case 2:18-cv-00311-JES-UAM Document 113 Filed 05/13/19 Page 2 of 3 PagelD 925

 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

CERTIFICATE OF
SANDRA K. DRESSLER, Plaintiff, SERVICE FOR

SERVICE BY MAIL
vs. Case No. 2:18-cv-311-

FtM-99CM

U.S. DEPARTMENT OF
EDUCATION, et al.,

Defendant(s).

[hereby certify that on Na . Bb O/ ie (mm/dd/yyyy), I caused the following

documents: Y
MOTION FOR STAY OF EXECUTION PENDING APPEAL
[Check the box, below, that applies to how you served the above documents.]

[| to be filed electronically with the Clerk of Court through ECF and/or

that I caused a copy of the foregoing documents (and the notice of electronic
filing, if filed electronically) to be mailed by first class mail, postage paid, to the
& y. ¥ postage p
following:

U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530

Betsy DeVos, Secretary of Education
U.S. DEPARTMENT OF EDUCATION
U.S. ATTORNEY GENERAL

950 Pennsylvania Ave, NW
Washington, D.C. 20530

 
Case 2:18-cv-00311-JES-UAM Document 113 Filed 05/13/19 Page 3 of 3 PagelD 926

EDUCATION CREDIT MANAGEMENT CORPORATION
WINDERWEEDLE, HAINES, WARD & WOODMAN, P.A.
329 Park Ave. N., Second Floor

Winter Park, FL 32789

EQUIFAX, INC; EQUIFAX INFORMATION SERVICES, LLC
John Anthony Love

King & Spalding, LLP

1180 Peachtree St NE

Atlanta, GA 30309-3521

FLORIDA DEPARTMENT OF EDUCATION
Marie T. Rives, Assist. Attorney General
501 E. Kennedy Blvd, Suite 1100
Tampa, FL 33602

NAVIENT CORPORATION; NAVIENT SOLUTIONS, LLC.
HINSHAW & CULBERTSON, LLP

2525 Ponce de Leon Blvd, 4th Floor

Coral Gables, FL 33134

PIONEER CREDIT RECOVERY, INC
HINSHAW & CULBERTSON, LLP
2525 Ponce de Leon Blvd, 4th Floor
Coral Gables, FL 33134

= 5-|0-fOl7 “Zul AG esol

Signature of filing party

Sandra K. Dressler

Filer’s Typed Name
